Title: From Benjamin Franklin to Richard Jackson, 7 October 1755
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir
Philada. Oct. 7. 1755
I receiv’d your Favour of the 17th June per Mr. Winslow, with a Paper inclos’d, that has given me very great Pleasure. I thank you for it sincerely, which is all I can now do, being just setting out on a Journey to Virginia.
I fear I cannot at present be impartial enough to give you a just State of our Provincial Disputes. I am perhaps too much engag’d in them. Of this you will be convinc’d when I tell you, that I think they arise from the Governor, or from his Instructions, or from both; and that the People are sincerely dispos’d to be quiet, and to do every thing that can reasonably be expected of them. You think I have said enough. And I have done.
Our Friend Smith is not thought here to be the Author of the Pamphlet you mention. Perhaps he might be prevail’d with to touch up the Stile a little, and to put it into the Printer’s Hands in England: But of this I am not certain. There are Misrepresentations of Facts not a few, both in the Pamphlet and Answer.
When I was in Boston, last Winter, Governor Shirley persuaded me it might be of some Use to permit the Printing of my Paper on the Peopling of Countries, &c. at the End of a Pamphlet then preparing for the Press per Dr. Clarke, on the Importance of the Colonies to Great Britain: But Britain seems so fully persuaded at this time of the Importance of her Colonies, that perhaps both that Piece and mine might as well have lain dormant. There are, however, so many authentick and interesting Facts in the Pamphlet, that I must send it to you, who are a Friend to America, and to whom nothing that regards the Colonies is indifferent.
I have, with you, long entertain’d a Fondness for Connecticut. The Country and the People are both a good deal to my Taste; but Pensilvania is my Darling. If you incline to make a Purchase here, I shall assist you with Pleasure. The Ship is gone down, and the Passengers just going by whom I am to send my Letters. I can only add that I am, with the greatest Esteem, Dear Friend Yours affectionately
B Franklin
R. Jackson Esqr.
 Addressed: To / Richard Jackson Esqr / Middle Temple / London
Endorsed: B. Franklin 1755.